Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 4/27/2020 with a priority date of 4/21/2010.
Claims 1-21 are currently pending and have been examined.

Priority
US Patent 9,754,266 was assigned to R2 SOLUTIONS LLC , 6136 FRISCO SQUARE BLVD, SUITE 400, FRISCO, TEXAS 75034 recorded on 12/30/2020. US Patent 10,672,011 is assigned to TWITTER, INC. and US Patent 10,672,011 is assigned to Twitter recorded on 10/21/2019 is already subject to Terminal disclaimer stemming from US Patent 9,754,266, which was accepted on 11/06/2019. It appears  R2 SOLUTIONS LLC owns 9,754,266, which is the parent patent for both 10,672,011 and this application, which are both assigned to Twitter.
Examiner is unable to point anything in the MPEP the explicitly prohibits filing a continuation application stemming from a patent assigned to a different owner, nor does the MPEP appear to provide anything that explicitly prohibits claiming priority to a patent assigned to a different owner. However, to avoid the uncertainty of the answer of both priority question and the standing question, Examiner respectfully suggests looking to the assignment history of asserted patents and the relationships among assignees in a patent family that are subject to terminal disclaimers when preparing the terminal disclaimer for this application. 

Double Patenting
`	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of  US Patent 10,672,011.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current application are merely broader versions of the claims already patented.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of US Patent 9,754,266.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current application are merely broader versions of the claims already patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law 
Step 1: Claims 1-10 are a method and claims 11-18 are a system and claims 19-21 are a CRM. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are rejected under 35 U.S.C. §101 because the claims are directed to an abstract idea, fail to amount to a practical application and fail to amount to significantly more.
Step 2A: 
Prong 1: The claim include the abstract concepts of determining a set of threshold for advertisements, determining a set of deliver policies for distribution of advertising across advertisement opportunities, adjusting the set of thresholds, adjusting delivery policies and modifying the serving of advertisements in response to serving opportunities base on the adjusted threshold and adjusted deliver policy. These concepts clearly fall under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Dependent claims further define types of advertising information, when the model is trained, types of events, and hierarchical taxonomy, and adjusting the thresholds and delivery policies at a time period occurring prior to re-training the model.
The claims also include abstract concepts related a machine-learning model that includes performing determinations in an offline period and performing adjustments and modification during an online period. Put simply, the claims determine initial thresholds and delivery policies, and train a machine-learning model in a first time period then adjust the serving thresholds and 
Prong 2: This judicial exception is not integrated into a practical application because Claims 1-18 merely infer the additional elements of a computing device and claims 19-21 recite CRM. At best the step utilize computer at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Examiners finds the dependent claims fail to add any additional elements.
At best the claims describe the advertisements as online and viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually because the order combination merely provides a series of steps that describe abstract concepts along with computerized devices that implement the abstract concepts in a technological environment, which does no more than generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application the additional element of a computing device or 
The computing devices are merely tools used to implement the steps of the abstract ideas and the additional elements are being used for their intended purposes. These computing devices are recited at a high level of generality and the broadest reasonable interpretation comprise only a microprocessor, memory and transmitter to simply perform the generic computer functions of processing and transmitting data, outputting the results. At best, the claims offer are a combination of software and/or hardware that just performs the computer function of gathering data, and processing data to modify serving of advertisements. Therefore, generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. 
 TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that these elements were being used in their ordinary capacity (i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores 
Similarly, these claims gather data and utilize computers in there ordinary capacity to organize data (i.e. train a model). Thus, these additional elements do not add significantly more to the abstract idea because they were simply applying the abstract idea on a computer system. The claims merely offer conventional computer systems to Organizing Human Activity.
Although, a machine-learning model, and performing the offline and online along with the ordered combination of steps adds a slight degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses the abstract idea itself of organizing, and manipulating data for the business process of serving advertising. In short, the claims simply do something on the technology, which does not require doing something to technology and implementing this abstract concept using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite the abstract idea using a computer instead of using another less automatic means. 
Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of intermediated settlement on a generic computer", Alice, 134 S.Ct. at 2358-59, it cannot save these claims directed to performing calculations to determining bids on a generic computer. See also, Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
The claims recite that the model is “a machine-learning model that is trained on advertising information associated with serving advertisements during an offline period and updated during an online period,”. The specification does not support that the model is updated during an online period.
Examiner suggests clarifying the limitation to “used during an online period to update a score” for the following reasons: 
The applicant’s specification repeatedly describes using a model that is trained offline based on historical data and periodically retrained, but between trainings new data is constantly being gathered and/or conditions are changing so thresholds and serving constraints are adjusted 
There is simply no support that the model is updated during an online period even when broadly interpreting online, offline and updating because the model itself has not changed. Specifically, claims 10, 12 and 20 make it clear that the adjustments thresholds and policies are after training and prior to retraining, and there is nothing in the specification about updating, online training or retraining of the model. Again, the threshold and delivery policies are adjusted online and at best real-time data about the user is fed in to the model and the results of trained model are compared to collected data to determine whether to make these adjustments.  Updating the model online was not original claims in the parent application 12/764,732, and concept was not added until 4/28/2017.
The only use of the term “update” is in [0042]. Examiner respectfully asserts there is a considerable difference between updating a score using a model and updating a model, especially in view of  [0045-0048], which discloses monitoring online information needs to predict a CTR, as opposed to using an updated model. At best the specification discloses in the Background that online, real-time or near real-time information can be fed in to the model, but yet again the model itself has not been updated. 
updating a score for a particular user based on circumstances that may include activity of the user. The score may correspond with a predicted click through rate for the user in connection with a particular behavioral targeting category, for instance. If a user then appears online, for example, at a time within a particular targeting time-frame, and the user's score at that time is at or above a particular threshold, then an advertisement corresponding to that category may be served to the user in connection with an associated serving opportunity.” [0042].
“In some embodiments, methods are utilized that include online monitoring of inventory or inventory distribution, and CTR, from the specified categories, such as from or in a real-time or near real-time online behavioral targeting scoring system (in which scores may correspond directly with predicted CTRs, for instance), and an advertisement serving system.” [0045].
“In some embodiments, serving policies may be adjusted, for example, to prioritize serving in particular categories. As a simple example, a particular user may be qualified to receive advertisements from a number of categories, but available applicable serving opportunities to the user may mean that only advertisements from some of the categories may be served. In such circumstances, if monitored online information leads to a determination that predicted CTR for a particular category is currently above that which was projected using the offline-trained model, then that category can be prioritized in terms of advertisement serving, such as by adjusting a delivery policy to emphasize or prioritize advertisement serving in that category.” [0047].
 “Generally, serving thresholds and delivery policies are determined offline. Online, real-time or near real-time information, including newly obtained user behavior information, etc., can be fed into the model, and the model can be used in determining when circumstances are right 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious at the timeof the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Axe et al. (U.S. 2007/0078707; Hereafter: Axe) in view of Koran et al. (U.S. 2007/0239535; Hereafter: Koran).
As per Claim 1:  Axe in view of Koran discloses the following limitations; 
1.    A method comprising:
Axe discloses during an offline period, determining a set of serving thresholds for online advertisement serving; Examiner’s note: offline period is interpreted as before the something associated claimed steps becomes active or online, such a period before an advertisement is served, a time period before an advertising campaign is active or a time period before a user is online. See Applicant’s specification at [0029]. See, “FIG. 5 is a flow diagram of an exemplary method 500 for controlling ad serving by adjusting a performance threshold in a manner consistent with the present invention. An initial performance threshold for the proposed ad is set. (Block 510) This threshold could be a CTR, a CR, or some other performance threshold(s).” [0062]. See also Figure 5 and blocks 510 and 520, which shows the initial performance threshold is set before serving the ad. See also [0055] for examples of initial performance threshold, and See, [0079] where the performance threshold is based on estimated selection rates (such as CTR).
Axe discloses during an offline period, determining a set of delivery policies for distribution of advertising inventory across advertisement serving opportunities; See, “Then, an initial performance threshold may be determined for the ad(s), taking into consideration one or more of the target spend amount, offer information, predicted page view information, and other ad information, such as the likely competitive bidding for other ads. It is assumed that without a performance threshold, and if no other controls or limitations on 
 during an online period, adjusting at least one of the set of serving thresholds to determine at least one adjusted serving threshold, and adjusting at least one of the set of delivery policies to determine at least one adjusted delivery policy; and See, “If a budget overspend is predicted (e.g., the spend rate is too high), the performance threshold is increased. This will result in fewer ads served (but they should be more desirable (e.g., in terms of CTR, CR, etc.)), thereby reducing the spend rate. Conversely, if a budget surplus is predicted (e.g., the spend rate is too low), the performance threshold is decreased. This will result in more ad placements (but less desirable (e.g., in terms of CTR, CR, etc.)), thereby increasing the spend rate. However, in either case, the resultant threshold should yield a more effective set of ads than a random or more arbitrary selection of a subset of the possible ad placements to meet a target amount (budget).” [0056]. See, “If the ad is served, the amount spent should increase, and if the ad is not served, the amount spent will not increase. Using actual spend information (e.g., comparing actual spending (possibly over a number of potential ad placements) with a target spend), an overspend or underspend of the target amount (budget) can be estimated and the performance threshold can be adjusted accordingly. (Block 530) Specifically, if the target amount is expected to be overspent, the performance threshold should be increased. If the target amount is expected to be underspent, the performance threshold should be decreased.” [0064]. See also, [0070-0071] for adjusting the serving threshold. See also, [0079] which disclosed a estimating CTR.
Axe discloses during an online period, modifying serving of online advertisements in response to advertisement serving opportunities See, “FIG. 7 is a flow diagram of an exemplary method 700 for serving an ad using a performance threshold in a manner consistent with the present invention. A performance value associated with an ad to possibly 
Axe does not disclose based on a machine-learning model that is trained on advertising information associated with serving advertisements during an offline period and updated during an online period, and Examiner’s note: Axe at [0079] discloses that the use of estimated CTR is consistent with steps, Axe at [0056] discloses a predicted spend rate, and Axe at [0070] predict a target amount, which is used to updated the thresholds. Axe discloses predictions and estimates being used to adjust a serving thresholds and deliver policies, but Axe does not disclose that the predictions are made with a model (i.e. a machine learning model that makes the predictions). Specifically, Axe at [0079] references U.S. patent application Ser. No. 10/350910 by Eric Veach. Although referenced in several other applications, this application was not published, however the specification discloses “The model may be ad-hoc, or obtained using statistical or machine learning techniques (such as, for example, linear regression, Kalman filtering, Bayes estimation, Bayes classifiers, maximum entropy classifiers, support vector machines, etc.).” Further, art 
However, Koran discloses a combined machine learning model that is generated prior to an online period and updated in real-time. Examiner interprets the combined equation resulting from short term and long term models as a model where the portion associated with the long term model is clearly trained off line because the model is generated before the online period and scores do not change in real-time, and the short term model is updated during an online period in real-time. Again, updated online is not supported. Koran has been cited to disclose this feature. Koran also discloses feeding data in to a model in real-time to produce a result, which is typical of how models are utilized as explained in the background of the applicant’s specification. See, “As discussed above, the models comprise weight parameters for applying weights to generate user profile scores. In one embodiment, the weight parameters are generated from a user data set. The user data set, compiled from user activity in the past, correlates event information with user behavior (e.g., click through rate correlated with user events). The user data set may be analyzed to identify positive users (e.g., users activity meets the target objective) and negative users (e.g., users that do not meet the target objective). The user data set is analyzed, using data mining techniques, to determine what actions (e.g., event information) are most useful in predicting behavior for a target objective. Event information for positive users may be analyzed to determine events that most contribute to the target objective.” [0126]. See, “The user weighting is then calculated as: u.sub.u=|adclick- CTR*f(adview)| Using the target variable and the user weight, a machine learning algorithm minimizes error in predictions in accordance with the following relationship: error = u .times. ( t u - t ~ u ) 2 * u u ##EQU16## wherein, t.sub.u the combining equation may be used to provide a single combined mapped score that reflects the long-term and short-term mapped scores. The single combined mapped may be used for later target optimization processing.” [0156]. See, “The process to combine long-term and short-term scores is incremental. This technique permits combining long-term and short-term scores without re-processing event information associated with the long-term score. This results in substantial saving, both processing and time, because a substantial amount of time may be needed to process large amounts of event information. Therefore, event information, compiled to generate a long-term user profile score, may be used at a later time by combining the long-term user profile score with short-term user profile scores…a second short-term score may be calculated in real-time.” [0157]. See also [0091-0101] for details about long term models that include target variables and weights, and [0102-0125] for short term models that have target variables and weights.
Axe discloses further based at least in part on the at least one adjusted serving threshold and the at least one adjusted delivery policy, adjusted during the online period. Examiner’s note: The limitation is interpreted as “modifying serving of online advertisements… based at least in part on the at least one adjusted serving threshold and the at least one adjusted delivery policy”, which is disclosed by Axe. See, “(Block 710) The performance value is compared to the (e.g., adjusted) performance threshold. (Block 720) If the performance value is less than the (e.g., adjusted) performance threshold, the serving of the ad is precluded. (Block 730) If, on the other hand, the (e.g., adjusted) performance value is not less than the performance threshold, serving the ad is permitted, perhaps subject to 
Therefore, from the teaching of Koran, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention for the predict performance metrics that are used to update advertising serving thresholds, as disclosed by Axe, use the model to make these predictions, as taught by Koran, for the purpose of determining behavioral patterns and interests used to target the user to provide a more meaningful and rich experience on the Internet. [0005].

As per Claim 2:  Axe in view of Koran discloses the following limitations; 
Koran discloses 2.    The method of claim 1, wherein the advertising information includes user behavior information. See, “In one embodiment, the weight parameters are generated from a user data set. The user data set, compiled from user activity in the past, correlates event information with user behavior (e.g., click through rate correlated with user events). The user data set may be analyzed to identify positive users (e.g., users activity meets the target objective) and negative users (e.g., users that do not meet the target objective). The user data set is analyzed, using data mining techniques, to determine what actions (e.g., event information) are most useful in predicting behavior for a target objective.” [0126].

As per Claim 3:  Axe in view of Koran discloses the following limitations; 
 3.    The method of claim 1, wherein the advertising information includes advertisement performance information. See, “FIG. 4 illustrates an exemplary data structure 400 for storing ad performance information in a manner consistent with the present invention. The ad performance information 400 includes data sets for each ad (420a for AD_1 through 420b for AD_m, etc.). Each data set may include (1) the overall CTR for an identified ad, and/or the overall CR for an identified ad 422, and (2) per document CTRs, and/or CRs for the identified ad 424. This data 424 may be used by the ad serve performance-based filtering operations 360 of FIG. 3.” [0060].

As per Claim 4:  Axe in view of Koran discloses the following limitations; 
Axe discloses 4.    The method of claim 1, wherein the advertising information includes advertisement inventory information. See, “In the following simple examples, assume that a given advertiser has a budget of $518 per day, with a cost per thousand impressions (CPM) of $2. This would mean that 259,200 ad impressions could occur per day, which equates to 3 ad impressions per second. Assume further that the number of document instances that would meet the advertiser's criteria for serving the ad (and that would be available to this advertiser based on a bid of $2 CPM) would amount to 6 placements per second. Therefore, this advertiser's ad should be served on one-half the possible opportunities, in order to spend the target amount specified by the budget.” [0085].

As per Claim 5:  Axe in view of Koran discloses the following limitations; 
Axe discloses 5.    The method of claim 1, wherein the advertising information includes advertisement distribution information. See, “As yet another example, in some 

As per Claim 6:  Axe in view of Koran discloses the following limitations; 
Koran discloses 6.    The method of claim 1, wherein the advertising information is associated with a node of a hierarchical behavioral targeting taxonomy. See, “Specifically, the event categorization module 410 classifies each input event into a category in taxonomy 420. In general, taxonomy 420 defines a plurality of categories for classifying user interests. Categories within taxonomy 420 may be arranged hierarchically. For example, the taxonomy 420 may comprise a high-level category for "music", and several sub-categories, located underneath the "music" category, for different genres of music. Any taxonomy of categories used to classify subject matter may be used in conjunction with the behavioral targeting system without deviating from the spirit or scope of the invention.” [0035]. See also, [0048, 0059, 0056].

As per Claim 7:  Axe in view of Koran discloses the following limitations; 
Koran discloses 7.    The method of claim 1, further comprising periodically training the machine-learning model with the advertising information. See, “As shown in FIG. 5, the process comprises a loop to process multiple events. However, as described more fully below, the behavioral targeting system may accumulate events over time, and may batch the incremental update interval is every d days, then t.sub.n=t.sub.k+d. For example, for a daily incremental update, t.sub.n=t.sub.k+1.” [0101]. See, “A short term score of a user for a particular category can also be updated incrementally in real-time. The real-time incremental update of a score can be performed without determining or storing a count of event activities A.sub.event,t (the number of activities for event type event at hourly interval t) for the user in the particular category.” [0122].

As per Claim 9:  Axe in view of Koran discloses the following limitations; 
Axe discloses 9.    The method of claim 1, further comprising adjusting at least one of the set of serving thresholds and at least one of the set of delivery policies See, “If the ad is served, the amount spent should increase, and if the ad is not served, the amount spent will not increase. Using actual spend information (e.g., comparing actual spending (possibly over a number of potential ad placements) with a target spend), an overspend or underspend of the target amount (budget) can be estimated and the performance threshold can be adjusted accordingly. (Block 530) Specifically, if the target amount is expected to be overspent, the performance threshold should be increased. If the target amount is expected to be underspent, 
Koran discloses based on a chronological event occurring during an online period. See, “A decay function is applied to the output of the saturation function (FIG. 10, block 1040). In one embodiment, the decay function, Decay( ), is applied to aggregate a user's daily event activities, and is expressed as : Decay .function. ( [ A event , t | t 0 .ltoreq. t .ltoreq. t n ] ) = t = t 0 t n .times. .alpha. t n - t .” [0093]. See, “A decay function is applied to the output of the saturation function (FIG. 11, block 1140). In one embodiment, the decay function, Decay( ), is applied to aggregate a user's event activities, over time, and is expressed as : Decay .function. ( [ A event , t | t 0 .ltoreq. t .ltoreq. t n ] ) = t = t 0 t n .times. .alpha. t n - t .times. A event , t .times. .times. .alpha. .di-elect cons. ( 0 , 1 ] ##EQU10##” [0115].

As per Claim 10:  Axe in view of Koran discloses the following limitations; 
10.    The method of claim 1, further comprising:
Koran discloses during an offline period, training the machine-learning model with the advertising information; and See, “FIG. 10 is a flow diagram illustrating one embodiment for generating a long-term direct response user interest score. For this embodiment, the long-term behavioral targeting system logs user events, A.sub.event,t, at a specified time interval (FIG. 10, block 1020). In one embodiment, the long-term behavioral targeting system logs events over a 24-hour period. The long-term behavioral targeting system categorizes the events (FIG. 10, block 1020). The long-term behavioral targeting system selects categorized events from the log for processing (FIG. 10, block 1025). A model corresponding to the long-term direct marketing profile is selected. In part, the model Using the target variable and the user weight, a machine learning algorithm minimizes error in predictions in accordance with the following relationship: error = u .times. ( t u - t ~ u ) 2 * u u ##EQU16## wherein, t.sub.u is the predictive target variable and [tilde over (t)].sub.u is the actual target variable.” [0129]. 
Axe discloses during an online period, adjusting at least one of the set of serving thresholds and at least one of the set of delivery policies See, “FIG. 7 is a flow diagram of an exemplary method 700 for serving an ad using a performance threshold in a manner consistent with the present invention. A performance value associated with an ad to possibly be served in a particular document, and a performance threshold (either an initial performance threshold if no adjustments have been made, or an adjusted performance threshold) for the ad are accepted. (Block 710) The performance value is compared to the (e.g., adjusted) performance threshold. (Block 720) If the performance value is less than the (e.g., adjusted) performance threshold, the serving of the ad is precluded. (Block 730) If, on the other hand, the (e.g., adjusted) performance value is not less than the performance threshold, serving the ad is permitted, perhaps subject to other conditions or constraints. (Block 740) As an example of an additional condition, there might be a check to see whether the budget would be exceeded by serving the ad, in which case the serving might be precluded.” [0068].
Koran discloses based on a news event or a chronological event occurring during an online period and See, “A decay function is applied to the output of the saturation function (FIG. 11, block 1140). In one embodiment, the decay function, Decay( ), is applied to 
Koran discloses prior to re-training the machine-learning model during a next offline period based on advertising information generated during the online period and associated with the new event or with the chronological event. See, “If it is assumed that t.sub.k denotes the day that event activities were last recorded for the user and the incremental update interval is every d days, then t.sub.n=t.sub.k+d. For example, for a daily incremental update, t.sub.n=t.sub.k+1.” [0101]. See, “A short term score of a user for a particular category can also be updated incrementally in real-time. The real-time incremental update of a score can be performed without determining or storing a count of event activities A.sub.event,t (the number of activities for event type event at hourly interval t) for the user in the particular category.” [0122].

As per Claim 11:  Axe in view of Koran discloses the following limitations; 
11.    A system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
Axe discloses during an offline period, determining a set of serving thresholds for online advertisement serving; Examiner’s note: offline period is interpreted as before the something associated claimed steps becomes active or online, such a period before an advertisement is served or a time period before an advertising campaign is active. See Applicant’s specification at [0029]. See, “FIG. 5 is a flow diagram of an exemplary method 
Axe discloses during an offline period, determining a set of delivery policies for distribution of advertising inventory across advertisement serving opportunities; See, “FIG. 6 is a flow diagram of an exemplary method 600 for initializing a performance threshold 600 in a manner consistent with the present invention. Target spend amount (budget), offer information (CPM bid, maximum CPM bid, etc.), and ad targeting information for the ad (or group of ads) under consideration are accepted. (Block 610) Then, an initial performance threshold may be determined for the ad(s), taking into consideration one or more of the target spend amount, offer information, predicted page view information, and other ad information, such as the likely competitive bidding for other ads” [0067]. See, “Although serving parameters may be extrinsic to ad features, they may be associated with an ad as serving conditions or constraints. When used as serving conditions or constraints, such serving parameters are referred to simply as "serving constraints" (or "targeting criteria"). For example, in some systems, an advertiser may be able to target the serving of its ad by specifying that it is only to be served on weekdays, no lower than a certain position, only to users in a certain location, etc. As another example, in some systems, an advertiser may specify that its ad is to be served only if a page or search query includes certain 
Axe discloses during an online period, adjusting at least one of the set of serving thresholds to determine at least one adjusted serving threshold, and adjusting at least one of the set of delivery policies to determine at least one adjusted delivery policy; and See, “If the ad is served, the amount spent should increase, and if the ad is not served, the amount spent will not increase. Using actual spend information (e.g., comparing actual spending (possibly over a number of potential ad placements) with a target spend), an overspend or underspend of the target amount (budget) can be estimated and the performance threshold can be adjusted accordingly. (Block 530) Specifically, if the target amount is expected to be overspent, the performance threshold should be increased. If the target amount 
Axe discloses during an online period, modifying, See, “FIG. 7 is a flow diagram of an exemplary method 700 for serving an ad using a performance threshold in a manner consistent with the present invention. A performance value associated with an ad to possibly be served in a particular document, and a performance threshold (either an initial performance threshold if no adjustments have been made, or an adjusted performance threshold) for the ad are accepted. (Block 710) The performance value is compared to the (e.g., adjusted) performance threshold. (Block 720) If the performance value is less than the (e.g., adjusted) performance threshold, the serving of the ad is precluded. (Block 730) If, on the other hand, the (e.g., adjusted) performance value is not less than the performance threshold, serving the ad is permitted, perhaps subject to other conditions or constraints. (Block 740) As an example of an additional condition, there might be a check to see whether the budget would be exceeded by serving the ad, in which case the serving might be precluded.” [0068].
Axe does not disclose based on a machine-learning model that is trained on advertising information associated with serving advertisements during an offline period and updated during an online period, Examiner’s note: Axe at [0079] discloses that the use of estimated CTR is consistent with steps, Axe at [0056] discloses a predicted spend rate, and Axe at [0070] predict a target amount, which is used to updated the thresholds. Axe discloses prediction and estimates but Axe does not disclose how the predictions are make (i.e. a model that makes the predictions). 
Using the target variable and the user weight, a machine learning algorithm minimizes error in predictions in accordance with the following relationship: error = u .times. ( t u - t ~ u ) 2 * u u ##EQU16## wherein, t.sub.u is the predictive target variable and [tilde over (t)].sub.u is the actual target variable.” [0129]. See, “As such, when long-term and short-term mapped scores are produced, the combining equation may be used to provide a single combined mapped score that reflects the long-term and short-term mapped scores. The single combined mapped may be used for later target optimization processing.” [0156]. See, “The process to combine long-term and short-term 
Axe discloses serving of online advertisements in response to serving opportunities based at least in part on the at least one adjusted serving threshold and the at least one adjusted delivery policy, adjusted during the online period. Examiner’s note: The limitation is interpreted as “modifying serving of online advertisements… based at least in part on the at least one adjusted serving threshold and the at least one adjusted delivery policy”, which is disclosed by Axe. See, “(Block 710) The performance value is compared to the (e.g., adjusted) performance threshold. (Block 720) If the performance value is less than the (e.g., adjusted) performance threshold, the serving of the ad is precluded. (Block 730) If, on the other hand, the (e.g., adjusted) performance value is not less than the performance threshold, serving the ad is permitted, perhaps subject to other conditions or constraints. (Block 740) As an example of an additional condition, there might be a check to see whether the budget would be exceeded by serving the ad, in which case the serving might be precluded.” [0068].


As per Claim 12:  Axe in view of Koran discloses the following limitations; 
12.    The system of claim 11, the operations further comprising:
during an offline period, training the machine-learning model with the advertising information; and See, “FIG. 10 is a flow diagram illustrating one embodiment for generating a long-term direct response user interest score. For this embodiment, the long-term behavioral targeting system logs user events, A.sub.event,t, at a specified time interval (FIG. 10, block 1020). In one embodiment, the long-term behavioral targeting system logs events over a 24-hour period. The long-term behavioral targeting system categorizes the events (FIG. 10, block 1020). The long-term behavioral targeting system selects categorized events from the log for processing (FIG. 10, block 1025). A model corresponding to the long-term direct marketing profile is selected. In part, the model includes a plurality of weights for dimension processing (e.g., recency, intensity and frequency).” [0091]. See, “The user weighting is then calculated as: u.sub.u=|adclick- CTR*f(adview)| Using the target variable and the user weight, a machine learning algorithm minimizes error in predictions in accordance with the following relationship: error = u .times. ( t u - t ~ u ) 2 * u u ##EQU16## 
Axe discloses during an online period, adjusting at least one of the set of serving thresholds and at least one of the set of delivery policies See, “FIG. 7 is a flow diagram of an exemplary method 700 for serving an ad using a performance threshold in a manner consistent with the present invention. A performance value associated with an ad to possibly be served in a particular document, and a performance threshold (either an initial performance threshold if no adjustments have been made, or an adjusted performance threshold) for the ad are accepted. (Block 710) The performance value is compared to the (e.g., adjusted) performance threshold. (Block 720) If the performance value is less than the (e.g., adjusted) performance threshold, the serving of the ad is precluded. (Block 730) If, on the other hand, the (e.g., adjusted) performance value is not less than the performance threshold, serving the ad is permitted, perhaps subject to other conditions or constraints. (Block 740) As an example of an additional condition, there might be a check to see whether the budget would be exceeded by serving the ad, in which case the serving might be precluded.” [0068].
Koran discloses based on a news event or a chronological event occurring during an online period and See, “A decay function is applied to the output of the saturation function (FIG. 11, block 1140). In one embodiment, the decay function, Decay( ), is applied to aggregate a user's event activities, over time, and is expressed as : Decay .function. ( [ A event , t | t 0 .ltoreq. t .ltoreq. t n ] ) = t = t 0 t n .times. .alpha. t n - t .times. A event , t .times. .times. .alpha. .di-elect cons. ( 0 , 1 ] ##EQU10##” [0115].
 prior to re-training the machine-learning model during a next offline period based on advertising information generated during the online period and associated with the new event or with the chronological event. See, “If it is assumed that t.sub.k denotes the day that event activities were last recorded for the user and the incremental update interval is every d days, then t.sub.n=t.sub.k+d. For example, for a daily incremental update, t.sub.n=t.sub.k+1.” [0101]. See, “A short term score of a user for a particular category can also be updated incrementally in real-time. The real-time incremental update of a score can be performed without determining or storing a count of event activities A.sub.event,t (the number of activities for event type event at hourly interval t) for the user in the particular category.” [0122].

As per Claim 13:  Axe in view of Koran discloses the following limitations; 
Koran discloses 13.    The system of claim 11, wherein the advertising information includes user behavior information. See, “In one embodiment, the weight parameters are generated from a user data set. The user data set, compiled from user activity in the past, correlates event information with user behavior (e.g., click through rate correlated with user events). The user data set may be analyzed to identify positive users (e.g., users activity meets the target objective) and negative users (e.g., users that do not meet the target objective). The user data set is analyzed, using data mining techniques, to determine what actions (e.g., event information) are most useful in predicting behavior for a target objective.” [0126].

As per Claim 14:  Axe in view of Koran discloses the following limitations; 
 14.    The system of claim 11, wherein the advertising information includes advertisement performance information. See, “FIG. 4 illustrates an exemplary data structure 400 for storing ad performance information in a manner consistent with the present invention. The ad performance information 400 includes data sets for each ad (420a for AD_1 through 420b for AD_m, etc.). Each data set may include (1) the overall CTR for an identified ad, and/or the overall CR for an identified ad 422, and (2) per document CTRs, and/or CRs for the identified ad 424. This data 424 may be used by the ad serve performance-based filtering operations 360 of FIG. 3.” [0060].

As per Claim 15:  Axe in view of Koran discloses the following limitations; 
Axe discloses 15.    The system of claim 11, wherein the advertising information includes advertisement inventory information. See, “In the following simple examples, assume that a given advertiser has a budget of $518 per day, with a cost per thousand impressions (CPM) of $2. This would mean that 259,200 ad impressions could occur per day, which equates to 3 ad impressions per second. Assume further that the number of document instances that would meet the advertiser's criteria for serving the ad (and that would be available to this advertiser based on a bid of $2 CPM) would amount to 6 placements per second. Therefore, this advertiser's ad should be served on one-half the possible opportunities, in order to spend the target amount specified by the budget.” [0085].

As per Claim 16:  Axe in view of Koran discloses the following limitations; 
Axe discloses 16.    The system of claim 11, wherein the advertising information includes advertisement distribution information. See, “As yet another example, in some 

As per Claim 17:  Axe in view of Koran discloses the following limitations; 
Koran discloses 17.    The system of claim 11, wherein the advertising information is associated with a node of a hierarchical behavioral targeting taxonomy. See, “Specifically, the event categorization module 410 classifies each input event into a category in taxonomy 420. In general, taxonomy 420 defines a plurality of categories for classifying user interests. Categories within taxonomy 420 may be arranged hierarchically. For example, the taxonomy 420 may comprise a high-level category for "music", and several sub-categories, located underneath the "music" category, for different genres of music. Any taxonomy of categories used to classify subject matter may be used in conjunction with the behavioral targeting system without deviating from the spirit or scope of the invention.” [0035]. See also, [0048, 0059, 0056].

As per Claim 18:  Axe in view of Koran discloses the following limitations; 
Axe discloses 18.    The system of claim 11, the operations further comprising adjusting at least one of the set of serving thresholds and at least one of the set of delivery policies See, “If the ad is served, the amount spent should increase, and if the ad is not served, the amount spent will not increase. Using actual spend information (e.g., 
Koran discloses based on a news event or a chronological event occurring during an online period. See, “A decay function is applied to the output of the saturation function (FIG. 10, block 1040). In one embodiment, the decay function, Decay( ), is applied to aggregate a user's daily event activities, and is expressed as : Decay .function. ( [ A event , t | t 0 .ltoreq. t .ltoreq. t n ] ) = t = t 0 t n .times. .alpha. t n - t .” [0093]. See, “A decay function is applied to the output of the saturation function (FIG. 11, block 1140). In one embodiment, the decay function, Decay( ), is applied to aggregate a user's event activities, over time, and is expressed as : Decay .function. ( [ A event , t | t 0 .ltoreq. t .ltoreq. t n ] ) = t = t 0 t n .times. .alpha. t n - t .times. A event , t .times. .times. .alpha. .di-elect cons. ( 0 , 1 ] ##EQU10##” [0115].

As per Claim 19:  Axe in view of Koran discloses the following limitations; 
19.    A non-transitory computer readable medium or media containing instructions for executing a method for use in association with an online advertising marketplace, the method comprising:
Axe discloses during an offline period, determining a set of serving thresholds for online advertisement serving; Examiner’s note: offline period is interpreted as before the 
Axe discloses during an offline period, determining a set of delivery policies for distribution of advertising inventory across advertisement serving opportunities; See, “FIG. 6 is a flow diagram of an exemplary method 600 for initializing a performance threshold 600 in a manner consistent with the present invention. Target spend amount (budget), offer information (CPM bid, maximum CPM bid, etc.), and ad targeting information for the ad (or group of ads) under consideration are accepted. (Block 610) Then, an initial performance threshold may be determined for the ad(s), taking into consideration one or more of the target spend amount, offer information, predicted page view information, and other ad information, such as the likely competitive bidding for other ads” [0067]. See, “Although serving parameters may be extrinsic to ad features, they may be associated with an ad as serving conditions or constraints. When used as serving conditions or constraints, such serving parameters are referred to simply as "serving constraints" (or "targeting criteria"). For example, in some systems, an advertiser may be able to target the serving of its 
Axe discloses during an online period, adjusting at least one of the set of serving thresholds to determine at least one adjusted serving threshold, and adjusting at least one of the set of delivery policies to determine at least one adjusted delivery policy; and See, “If the ad is served, the amount spent should increase, and if the ad is not served, the amount spent will not increase. Using actual spend information (e.g., comparing actual spending (possibly over a number of potential ad placements) with a target spend), an overspend or underspend of the target amount (budget) can be estimated and the performance 
Axe discloses during an online period, modifying serving of online advertisements in response to advertisement serving opportunities See, “FIG. 7 is a flow diagram of an exemplary method 700 for serving an ad using a performance threshold in a manner consistent with the present invention. A performance value associated with an ad to possibly be served in a particular document, and a performance threshold (either an initial performance threshold if no adjustments have been made, or an adjusted performance threshold) for the ad are accepted. (Block 710) The performance value is compared to the (e.g., adjusted) performance threshold. (Block 720) If the performance value is less than the (e.g., adjusted) performance threshold, the serving of the ad is precluded. (Block 730) If, on the other hand, the (e.g., adjusted) performance value is not less than the performance threshold, serving the ad is permitted, perhaps subject to other conditions or constraints. (Block 740) As an example of an additional condition, there might be a check to see whether the budget would be exceeded by serving the ad, in which case the serving might be precluded.” [0068].
Axe does not disclose based on a machine-learning model that is trained on advertising information associated with serving advertisements during an offline period and updated during an online period, and Examiner’s note: Axe at [0079] discloses that the use of estimated CTR is consistent with steps, Axe at [0056] discloses a predicted spend rate, and Axe at [0070] predict a target amount, which is used to updated the 
However, Koran discloses a combined machine learning model that is generated prior to an online period and updated in real-time. Examiner interprets the combined equation resulting from short term and long term models as a model where the portion associated with the long term model is clearly trained off line because the model is generated before the online period and scores do not change in real-time, and the short term model is updated during an online period in real-time. See, “As discussed above, the models comprise weight parameters for applying weights to generate user profile scores. In one embodiment, the weight parameters are generated from a user data set. The user data set, compiled from user activity in the past, correlates event information with user behavior (e.g., click through rate correlated with user events). The user data set may be analyzed to identify positive users (e.g., users activity meets the target objective) and negative users (e.g., users that do not meet the target objective). The user data set is analyzed, using data mining techniques, to determine what actions (e.g., event information) are most useful in predicting behavior for a target objective. Event information for positive users may be analyzed to determine events that most contribute to the target objective.” [0126]. See, “The user weighting is then calculated as: u.sub.u=|adclick- CTR*f(adview)| Using the target variable and the user weight, a machine learning algorithm minimizes error in predictions in accordance with the following relationship: error = u .times. ( t u - t ~ u ) 2 * u u ##EQU16## wherein, t.sub.u is the predictive target variable and [tilde over (t)].sub.u is the actual target variable.” [0129]. See, “As such, when long-term and short-term mapped scores are produced, the combining equation may be used to provide a single combined mapped score that reflects the long-term 
Axe discloses further based at least in part on the at least one adjusted serving threshold and the at least one adjusted delivery policy, adjusted during the online period. Examiner’s note: The limitation is interpreted as “modifying serving of online advertisements… based at least in part on the at least one adjusted serving threshold and the at least one adjusted delivery policy”, which is disclosed by Axe. See, “(Block 710) The performance value is compared to the (e.g., adjusted) performance threshold. (Block 720) If the performance value is less than the (e.g., adjusted) performance threshold, the serving of the ad is precluded. (Block 730) If, on the other hand, the (e.g., adjusted) performance value is not less than the performance threshold, serving the ad is permitted, perhaps subject to other conditions or constraints. (Block 740) As an example of an additional condition, there might be a check to see whether the budget would be exceeded by serving the ad, in which case the serving might be precluded.” [0068].


As per Claim 20:  Axe in view of Koran discloses the following limitations; 
20.    The non-transitory computer readable medium of claim 19, the method further comprising: 
Koran discloses during an offline period, training the machine-learning model with the advertising information; and See, “FIG. 10 is a flow diagram illustrating one embodiment for generating a long-term direct response user interest score. For this embodiment, the long-term behavioral targeting system logs user events, A.sub.event,t, at a specified time interval (FIG. 10, block 1020). In one embodiment, the long-term behavioral targeting system logs events over a 24-hour period. The long-term behavioral targeting system categorizes the events (FIG. 10, block 1020). The long-term behavioral targeting system selects categorized events from the log for processing (FIG. 10, block 1025). A model corresponding to the long-term direct marketing profile is selected. In part, the model includes a plurality of weights for dimension processing (e.g., recency, intensity and frequency).” [0091]. See, “The user weighting is then calculated as: u.sub.u=|adclick- CTR*f(adview)| Using the target variable and the user weight, a machine learning algorithm minimizes error in predictions in accordance with the following relationship: 
Axe discloses during an online period, adjusting at least one of the set of serving thresholds and at least one of the set of delivery policies See, “FIG. 7 is a flow diagram of an exemplary method 700 for serving an ad using a performance threshold in a manner consistent with the present invention. A performance value associated with an ad to possibly be served in a particular document, and a performance threshold (either an initial performance threshold if no adjustments have been made, or an adjusted performance threshold) for the ad are accepted. (Block 710) The performance value is compared to the (e.g., adjusted) performance threshold. (Block 720) If the performance value is less than the (e.g., adjusted) performance threshold, the serving of the ad is precluded. (Block 730) If, on the other hand, the (e.g., adjusted) performance value is not less than the performance threshold, serving the ad is permitted, perhaps subject to other conditions or constraints. (Block 740) As an example of an additional condition, there might be a check to see whether the budget would be exceeded by serving the ad, in which case the serving might be precluded.” [0068].
Koran discloses based on a news event or a chronological event occurring during an online period and See, “A decay function is applied to the output of the saturation function (FIG. 11, block 1140). In one embodiment, the decay function, Decay( ), is applied to aggregate a user's event activities, over time, and is expressed as : Decay .function. ( [ A event , t | t 0 .ltoreq. t .ltoreq. t n ] ) = t = t 0 t n .times. .alpha. t n - t .times. A event , t .times. .times. .alpha. .di-elect cons. ( 0 , 1 ] ##EQU10##” [0115].
 prior to re-training the machine-learning model during a next offline period based on advertising information generated during the online period and associated with the new event or with the chronological event. See, “If it is assumed that t.sub.k denotes the day that event activities were last recorded for the user and the incremental update interval is every d days, then t.sub.n=t.sub.k+d. For example, for a daily incremental update, t.sub.n=t.sub.k+1.” [0101]. See, “A short term score of a user for a particular category can also be updated incrementally in real-time. The real-time incremental update of a score can be performed without determining or storing a count of event activities A.sub.event,t (the number of activities for event type event at hourly interval t) for the user in the particular category.” [0122].

As per Claim 21:  Axe in view of Koran discloses the following limitations; 
Axe discloses 21.    The non-transitory computer readable medium of claim 19, the operations further comprising adjusting at least one of the set of serving thresholds and at least one of the set of delivery policies See, “If the ad is served, the amount spent should increase, and if the ad is not served, the amount spent will not increase. Using actual spend information (e.g., comparing actual spending (possibly over a number of potential ad placements) with a target spend), an overspend or underspend of the target amount (budget) can be estimated and the performance threshold can be adjusted accordingly. (Block 530) Specifically, if the target amount is expected to be overspent, the performance threshold should be increased. If the target amount is expected to be underspent, the performance threshold should be decreased.” [0064]. See also, [0070-0071] for adjusting the serving threshold.
 based on a news event or a chronological event occurring during an online period. See, “A decay function is applied to the output of the saturation function (FIG. 10, block 1040). In one embodiment, the decay function, Decay( ), is applied to aggregate a user's daily event activities, and is expressed as : Decay .function. ( [ A event , t | t 0 .ltoreq. t .ltoreq. t n ] ) = t = t 0 t n .times. .alpha. t n - t .” [0093]. See, “A decay function is applied to the output of the saturation function (FIG. 11, block 1140). In one embodiment, the decay function, Decay( ), is applied to aggregate a user's event activities, over time, and is expressed as : Decay .function. ( [ A event , t | t 0 .ltoreq. t .ltoreq. t n ] ) = t = t 0 t n .times. .alpha. t n - t .times. A event , t .times. .times. .alpha. .di-elect cons. ( 0 , 1 ] ##EQU10##” [0115].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Axe in view of Koran further in view of Konig et al. (U.S. 2010/0299350; Hereafter: Konig).
As per Claim 8:  Axe in view of Koran and Konig discloses the following limitations; 
Axe discloses 8.    The method of claim 1, further comprising adjusting at least one of the set of serving thresholds and at least one of the set of delivery policies See, “If the ad is served, the amount spent should increase, and if the ad is not served, the amount spent will not increase. Using actual spend information (e.g., comparing actual spending (possibly over a number of potential ad placements) with a target spend), an overspend or underspend of the target amount (budget) can be estimated and the performance threshold can be adjusted accordingly. (Block 530) Specifically, if the target amount is expected to be overspent, the performance threshold should be increased. If the target amount is expected to be underspent, 
Axe in view of Koran does not disclose based on a news event occurring during an online period. 
However, Konig a model the predicts click through rates based on news events. In, Konig the predictions are for the new event, as opposed to the effect advertising but Konig also disclose it to providing advertisements based on suddenly popular products or services. See, “As will be understood, the technology described herein quickly adapts to changing news events via a supervised learning framework. This includes considering the dependence between the time a query is issued and the likelihood of a displayed news result receiving a click, as to be valuable to users, the technology needs to adapt as some events quickly become newsworthy while other events cease to be newsworthy. Moreover, the technology predicts actual click-through rate-values (as opposed to a binary decision based upon a news or/no-news classification). At the same time, because the click-through rate is predicted online as queries arrive at the search engine, the prediction needs to be relatively fast.” [0014]. See, “While the examples described herein are primarily directed towards news-related queries and results, it is understood that other types of queries and specialized results may benefit from the technology described herein, such as to provide advertisements for queries about a suddenly popular product or service.” [0015]. See, “Turning to training and the learning model, in one implementation, click-through rate-prediction is based on multiple additive regression-trees (MART). MART is based on the known stochastic gradient boosting paradigm, which performs gradient descent optimization in functional space.” [0047].
.

 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688